                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID BROWN,
                      Plaintiff,
            v.                                          CIVIL ACTION
                                                        NO. 18-1126
CITY OF PHILADELPHIA, et al.,

                       Defendants.



                                      ORDER

      AND NOW, this 31st day January, 2019, upon consideration of the City of

Philadelphia’s Motion to Dismiss (ECF No. 28) and Plaintiff’s Response (ECF No. 37)

and John Barthle’s Motion to Dismiss (ECF No. 34) and Plaintiff’s Response (ECF No.

35), it is hereby ORDERED that the Motions are GRANTED. Plaintiff’s claims

against City of Philadelphia and John Barthle are DISMISSED with prejudice.


                                                    BY THE COURT:



                                                    /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.
